Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 1 of 15 PageID #: 522



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
RICARDO SIBRIAN, individually and on
behalf of all others similarly situated,

                                Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 19-CV-0974(JS)(ST)

CENTO FINE FOODS, INC.,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Joshua Levin-Epstein, Esq.
                    Levin-Epstein & Associates, P.C.
                    420 Lexington Avenue, Suite 2525
                    New York, New York 10170

                        Michael Robert Reese, Esq.
                        Sue Jung Nam, Esq.
                        Reese LLP
                        100 West 93rd Street, 16th floor
                        New York, New York 10025

                        Spencer I. Sheehan, Esq.
                        Sheehan & Associates, P.C.
                        505 Northern Boulevard, Suite 311
                        Great Neck, New York 11021

For Defendant:          Daniel Tyler, Esq.
                        Erin R. Woelker, Esq.
                        Amin Talati Wasserman, LLP
                        100 South Wacker Drive, Suite 2000
                        Chicago, Illinois 60606

SEYBERT, District Judge:

            Plaintiff Ricardo Sibrian (“Plaintiff” or “Sibrian”)

commenced this action, individually and on behalf of all others

similarly situated (generally, “Plaintiffs”), against defendant

Cento   Fine   Foods,    Inc.    (“Defendant”    or   “Cento”),    generally
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 2 of 15 PageID #: 523



alleging Cento’s misleading labeling of its tomato products.            (Am.

Compl., D.E. 14.)      Before the Court is Cento’s motion to dismiss

the Amended Complaint in its entirety pursuant to Federal Rule of

Civil Procedure 12(b)(1), (2), and (6), and to strike certain

matter pursuant to Rule 12(f).       (Def. Mot., D.E. 20; Def Br., D.E.

20-1; Pl. Jud. Opp., D.E. 25; Pl. MTD Opp., D.E. 26; Def. Jud.

Reply, D.E. 29; Def. MTD Reply, D.E. 28.)1           For the reasons that

follow, Defendant’s motion is GRANTED.

                                BACKGROUND2

            Plaintiff claims (1) violations of the New York General

Business Law (“GBL”) §§ 349 and 350, and of numerous other state

consumer protection statutes (Am. Compl. ¶¶ 192-200); (2) breach

of express warranty (Am. Compl. ¶¶ 209-19); (3) fraud (Am. Compl.

¶¶ 220-27); and (4) unjust enrichment (Am. Compl. ¶¶ 228-29).3            The


1 Although Defendant filed one 25-page motion asserting all its
requested grounds for relief, Plaintiff, without seeking
permission, filed two oppositions, together exceeding 25 pages:
one in response to Defendant’s request that the Court take
judicial notice and strike certain arguments (Pl. Jud. Opp.,
D.E. 25) and one in response to Defendant’s dismissal arguments
(Pl. MTD Opp., D.E. 26). In turn, Defendant filed two replies.
(Def. Jud. Reply, D.E. 29; Def. MTD Reply, D.E. 28.) The Court,
while displeased with Plaintiff’s attempts to circumvent its
individual rules, will consider all documents.

2 The following facts are drawn from the Amended Complaint and
are assumed to be true for purposes of this Memorandum and
Order.

3 Plaintiff withdraws his claims of negligent misrepresentation
and breach of implied warranty. (Pl. MTD Opp. at 2 n.2.)


                                      2
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 3 of 15 PageID #: 524



following    alleged   facts4   from   the   Amended    Complaint   underpin

Plaintiff’s claims.

             Cento   grows,   manufactures,    labels,    distributes,    and

sells canned tomatoes (the “Product”).              (Am. Compl. ¶ 1.)     The

Product, made of tomatoes from Italy, is packaged in tin cans

labeled “Certified San Marzano.”           (¶ 1.)    Consumers, who cannot

see the tomatoes inside, rely on the accuracy of the labels.

(¶¶ 9-10.)    San Marzano tomatoes have a “protected designation of

origin” that “establishe[s] parameters and qualities a tomato

marketed under this name should possess.”            (¶ 7.)   The Consortium

of the San Marzano Tomato, PDO (the “Consortium”) is an independent

body that oversees San Marzano tomato standards. (¶ 8.)                   The

Consortium endeavors to ensure that San Marzano-designated and

labeled tomatoes “have the physical characteristics consumers

associate and expect with this variety: firm flesh, high ratio of

flesh to water . . . fewer seeds, bittersweet taste, less water,

easily dissolving peel and consistency between each can and across

all cans labeled as ‘San Marzano Tomatoes.’”            (¶ 11.)   “After all


4 The Court considers only the alleged facts in the Amended
Complaint and disregards conclusory statements and opinions.
(See, e.g. ¶ 3 (“[t]omatoes are the most important fruit crop in
the world); ¶ 5 (“the San Marzano is ‘the most important
industrial tomato of the 20th century’”); ¶ 124 (“given that the
Products’ seeds and tomato fruit diverge sharply from real San
Marzano Tomatoes, it is clear . . . [Cento] should re-examine
[its] priorities”); ¶ 223 (Cento “knew that the opaque nature of
the Italian agricultural sector would prevent any third-parties
in this or other countries from separating truth from fiction”).
                                       3
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 4 of 15 PageID #: 525



the steps are complied with, the Consortium issues a stamp [with]

seals [and] issues a unique serial number.”           (¶¶ 12-13.)

            Plaintiff devotes a great deal of his Amended Complaint

to reciting the exacting and specific Consortium standards as to

harvesting,    yield   rate,    and   physical    characteristics    of   San

Marzano    tomatoes.      (¶¶    16-100.)        Plaintiff   also   recounts

differences between the Product and Consortium-certified tomatoes.

For example, in 2014 and 2019, the Products were genotyped with

DNA markers and none were genetically identical to certified

tomatoes: genetic similarities ranged from 60 percent to 85 percent

similar. (¶¶ 23-26.)       Further, Cento converts a higher yield of

fresh tomatoes into the Product.          (¶¶ 39-44.)    Upon examination,

the Product had 61 percent more seeds than certified tomatoes, and

consumers desire less seeds.           (¶¶ 72-78.)       Another test was

performed to test flesh firmness: the Product’s juices drained and

flowed quicker, indicating greater disintegration.            (¶¶ 87-96.)

            Plaintiff then alleges that the Product label indicates

that it is “certified by an independent third-party agency and

[is] produced with the proper method to ensure superior quality.”

(¶ 117.)    However, the third-party agency is not the Consortium,

but Agri-Cert.      (¶ 118.)     According to Plaintiff, the Products

“are misleading because, aside from not being real San Marzano

Tomatoes, they are marketed as such adjacent to authentic San

Marzano tomatoes” and “[w]here two similarly labeled products are

                                      4
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 5 of 15 PageID #: 526



. . . in the same . . . section of a store and their representations

. . . are identical . . . the reasonable consumer will be deceived.”

(¶¶ 150-51.)     In this instance, a consumer pays more for Cento’s

inferior product.      (¶ 152.)     Plaintiff alleges that had he and

other consumers “known the truth about the Products, they would

not have bought the Product or would have paid less for it.”

(¶ 155.)

                                  ANALYSIS

I.    Legal Standards

            A complaint may be dismissed for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1).               “A

case is properly dismissed for lack of subject matter jurisdiction

under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it, which includes when the

plaintiff lacks constitutional standing to bring the action.” Nasr

v. Securitized Asset Backed Receivables LLC Tr. 2004-OP1, No. 14-

CV-1958, 2015 WL 13721680, at *2 (E.D.N.Y. Aug. 20, 2015) (internal

quotation marks and citations omitted).          A complaint may also be

dismissed for lack of personal jurisdiction and “‘[a] plaintiff

bears the burden of demonstrating personal jurisdiction over a

person or entity against whom it seeks to bring suit.’”             Belluomo

v. Tiger Schulmann’s Mixed Martial Arts, No. 14-CV-4402, 2015 WL

5794356, at *4 (E.D.N.Y. Sept. 30, 2015) (quoting Penguin Grp.

(USA) Inc. v. Am. Buddha, 609 F.3d 30, 34 (2d Cir. 2010)).

                                      5
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 6 of 15 PageID #: 527



             To withstand a motion to dismiss under Federal Rule of

Civil    Procedure     12(b)(6),       a   complaint   must   contain      factual

allegations that “‘state a claim to relief that is plausible on

its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d

929 (2007)).      This plausibility standard is not a “probability

requirement” and requires “more than a sheer possibility that a

defendant has acted unlawfully.”               Id. (internal quotation marks

and   citation    omitted).        The      Court    need   not   accept    “legal

conclusions      couched    as     a       factual   allegation”     or     “naked

assertion[s] devoid of further factual enhancement.”                Id.

             In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.        See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–52 (2d Cir. 2002).

II.     Discussion




                                           6
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 7 of 15 PageID #: 528



             Cento moves to dismiss the Amended Complaint in its

entirety.5

      A. New York General Business Law §§ 349 & 350

             New York General Business Law Sections 349 and 350

prohibit any “[d]eceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service,”

and “false advertising” that is “misleading in a material respect.”

N.Y. GEN. BUS. LAW §§ 349, 350, 350-a.          “‘To assert a claim under

either section, a plaintiff must establish that [1] the defendant

engaged   in   consumer-oriented     conduct,    [2]   that   is   materially

misleading, and [3] plaintiff was injured as a result of the

deceptive act or practice.”        Reyes v. Crystal Farms Refrigerated

Distribution Co., No. 18-CV-2250, 2019 WL 3409883, at *3 (E.D.N.Y.

July 26, 2019) (quoting Bowring v. Sapporo U.S.A., Inc., 234 F.

Supp. 3d 386, 390 (E.D.N.Y. 2017)) (further citation omitted).

The standard contemplates a reasonable consumer: “To state a claim,

plaintiffs must do more than plausibly allege that a label might

conceivably be misunderstood by some few consumers.           Instead, they




5 Cento asks this Court to take judicial notice of several
documents: (1) Cento’s San Marzano certification and
traceability documentation from Agri-Cert, along with an English
translation; (2) Cento’s United States Trademark Registration;
(3) the Product label; and (4) an abandoned trademark
application from another party disclaiming any right to use the
mark “Pomodoro San Marzano.” (Def. Br. at 5-6.) Because the
Court does not require these documents to resolve the motion, it
does not analyze their admissibility.
                                      7
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 8 of 15 PageID #: 529



must plausibly allege that a significant portion of the general

consuming public or of targeted customers, acting reasonably in

the circumstances, could be misled.”             Sarr v. BEF Foods, Inc., No.

18-CV-6409,      2020   WL   729883,   at   *3    (E.D.N.Y.     Feb.   13,   2020)

(internal quotation marks and citations omitted).                 While “[t]his

reasonable consumer inquiry is factual and, in most instances, not

resolved at the motion to dismiss stage . . . a court may determine

as a matter of law that an allegedly deceptive practice would not

have misled a reasonable consumer.”              Reyes, 2019 WL3409883, at *3

(internal quotation marks and citations omitted).

            Plaintiffs do not allege that Cento falsely claims that

the Product is certified by the Consortium.               Rather, Plaintiffs

contend that the labeling and packaging creates the impression

that the Product contains San Marzano tomatoes certified by the

Consortium.       Plaintiff, with no factual support, claims that the

Consortium is the only body that can certify San Marzano tomatoes.

As Plaintiff frames it, this lack of Consortium certification

renders    the    Product’s    label   of   “San     Marzano”    misleading     to

consumers.       These allegations necessarily imply that a reasonable

consumer is aware of the Consortium and seeks out a Consortium-

certified tomato.6


6 Plaintiff now contends that “whether these quality attributes
are assured through the Consortium or another third party is of
no import.” (Pl. MTD Opp. at 9.) However, the Court finds this
argument contradictory to the central allegations of the Amended
                                       8
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 9 of 15 PageID #: 530



            Plaintiff’s allegations are conclusory and strained.

Cento is correct that “all of Plaintiffs’ causes of action stem

from the conclusory assertion that only the Consortium can certify

San Marzano tomatoes . . . and that reasonable consumers understand

the Consortium’s supposed standards[.]”           (Def. Br. at 8.)        “To

state a claim, [P]laintiffs must do more than plausibly allege

that a label might conceivably be misunderstood by some few

consumers.”    Sarr, 2020 WL 729883, at *3 (internal quotation marks

and citation omitted).      Additionally, the Court need not accept a

“naked assertion devoid of further factual enhancement.”              Iqbal,

556 U.S. at 678.        Plaintiff’s reliance on his own conclusory

statement that “a basic assumption of any certification scheme is

a body which has the authority and expertise to bestow that

certification [and w]ith respect to San Marzano Tomatoes, that

entity is the Consortium” does not amount to a plausibly alleged

fact.   (Am. Compl. ¶¶ 102-03; see also Pl. MTD Opp. at 10.)

            Here, while there may be “some few consumers” who expect

that a San Marzano tomato must be certified by the Consortium, the

Court concludes, drawing upon common sense and common experience,

that the vast majority of reasonable consumers expect no such

thing. It is much more likely that consumers expect tomatoes grown



Complaint: that the Product is misleading because it is not
certified by the Consortium. In any event, the Amended
Complaint contains no allegations that Agri-Cert is not a proper
third party to assure tomato quality.
                                      9
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 10 of 15 PageID #: 531



in a region of Italy.         The Amended Complaint makes no allegation

that the Product’s tomatoes are not grown in such a region.7

Furthermore, Plaintiffs allege that Consortium-certified tomatoes

bear two seals.      (Am. Compl. ¶ 12.)      These seals do not appear on

Cento’s Products.        Thus, it is not plausible that reasonable

consumers would be led to believe that the Products are certified

by this particular group.

             Because the Court finds that Plaintiff has failed to

substantiate his allegation that the Consortium is the only entity

that   can   certify    San   Marzano    tomatoes,   and   that    reasonable

consumers are aware of and depend on this allegation, it need not

devote time to Plaintiff’s claims regarding the minute differences

allegedly    found   between    Consortium     tomatoes    and    the   Product

through independent lab testing.             Accordingly, Plaintiff’s New

York GBL claims are DISMISSED.

       B. Breach of Express Warranty

             “Under New York law, to state a claim for breach of

express warranty[,] a plaintiff must allege (1) the existence of

a material statement amounting to a warranty, (2) the buyer’s

reliance on this warranty as a basis for the contract with the

immediate seller, (3) breach of the warranty, and (4) injury to


7 Any allegations regarding the Product’s “find my field”
electronic consumer application (Am. Compl. ¶¶ 125-32) are not
considered, as Sibrian makes no allegation that he or any other
named Plaintiff used this feature.
                                        10
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 11 of 15 PageID #: 532



the buyer caused by the breach.”            Sarr, 2020 WL 729883, at *7

(internal quotation marks and citations omitted).            A breach of an

express warranty must be false or misleading when made and “a

representation on a product label does not create an express

warranty if it is of such a general nature that a reasonable

consumer would not rely on it as a statement of fact regarding the

product.”     Id. (internal quotation marks and citations omitted).

             Here, there is no breach of express warranty because the

statement that the Product is “certified” is true and of a general

nature.     The product is certified by Agri-Cert.          For the reasons

discussed, Plaintiff has not alleged that this statement is false

or misleading.       A true statement does not become false when a

plaintiff imbues it with a meaning that is not present. See Reyes,

2019 WL 3409883, at *5 (dismissing claim for breach of express

warranty where “Defendant warranted that its mashed potatoes were

‘made with real butter’ and ‘made with fresh whole potatoes’--not

that the mashed potatoes lacked margarine or were themselves

‘fresh’”).

             To the extent Plaintiff alleges that “[t]he Products

warranted . . . that they possessed substantive, compositional,

organoleptic, sensory, physical and/or other attributes when they

did not,” (Am. Compl. ¶ 211), the Court disagrees.              Rather, the

label states that Cento’s tomatoes are “a product of Italy . . .

distinct in flavor [and] grown in the Sarnese Nocerino area . . .

                                      11
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 12 of 15 PageID #: 533



renowned    for   its     especially   fruitful    soil.”       (Label    Image,

reproduced at Am. Compl. ¶ 105.)             These statements do not convey

a   particular     seed    size,    tomato    weight,     or   water   content.

Accordingly, Plaintiff does not state a claim for breach of express

warranty.

      C. Fraud

            To state a claim for fraud under New York law, Plaintiff

must allege: “(1) a misrepresentation or omission of material fact;

(2) which the defendant knew to be false; (3) which the defendant

made with the intention of inducing reliance; (4) upon which the

plaintiff reasonably relied; and (5) which caused injury to the

plaintiff.”       Wynn v. AC Rochester, 273 F.3d 153, 156 (2d Cir.

2001).        A   plaintiff     must    plead     fraud     allegations     with

particularity.     Sarr, 2020 WL 729883 at *9.          However, as Plaintiff

has not plausibly alleged a false or misleading statement, let

alone with particularity, this claim fails.

      D. Unjust Enrichment

            Plaintiff alleges Cento obtained benefits and monies

because the Products were not as represented and expected, to the

detriment of Plaintiff.            (Am. Compl. ¶ 229.)          This claim is

dismissed as duplicative of Plaintiff’s other failed claims.                See

Reyes, 2019 WL 3409883, at *5 (unjust enrichment claim does not

survive where it “merely duplicates Plaintiff’s other claims based



                                       12
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 13 of 15 PageID #: 534



on the same alleged misrepresentations”) (internal quotation marks

and citations omitted).

      E. Standing and Class Allegations

            Cento also argues that Plaintiff insufficiently alleges

future injury to state a claim for injunctive relief.              (Def. Br.

at 21.)    The Amended Complaint alleges that Sibrian, and others,

in various states, purchased one or more of the Products for

personal use, based upon the packaging representations, and “would

consider purchasing the Products again if there were assurances

that the Products’ representations were no longer misleading.”

(Am. Compl. ¶¶ 180-82.)        The Amended Complaint also lists named

Plaintiffs from several other states (Am. Compl. ¶¶ 163-76) and

Jane Doe plaintiffs, who are “citizens of the states for which the

identify of a named plaintiff has not been disclosed, but who were

affected in the same manner as the Named Plaintiffs (Am. Compl.

¶ 177).    The named Plaintiffs seek to represent a national class

and state sub-classes.       (Am. Compl. ¶¶ 163-64.)

            “Courts in this circuit ‘have differed as to whether

plaintiffs seeking injunctive relief for consumer deception will

be able to demonstrate standing for injunctive relief where they

allege    they   would   buy   the   products    in   the   future   if   not

mislabeled.’”     Sarr, 2020 WL 729883, at *12 n.6 (quoting Podpeskar

v. Dannon Co., Inc., No. 16-CV-8478, 2017 WL 6001845, at *4 n.2

(S.D.N.Y. Dec. 3, 2017)) (collecting cases).             Because the Court

                                      13
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 14 of 15 PageID #: 535



finds that Plaintiffs’ claims fail as a matter of law, it need not

decide whether Plaintiffs have standing to seek injunctive relief.

Id.

      F. Leave to Amend

             Plaintiffs fail to state a claim under New York law, and

accordingly, the New York claims are DISMISSED WITH PREJUDICE.8

             The Court grants Plaintiffs leave to file a Second

Amended    Complaint    consistent        with    this   Memorandum   and    Order.

However, the Amended Complaint also claims that the various Named

Plaintiffs    “assert[    ]    the    consumer     protection    laws   of   their

individual states” (Am. Compl. ¶ 192) and “the allegations as

related to laws of other states where no named plaintiff has been

disclosed serve[ ] as a placeholder upon joinder or amendment”

(Am. Compl. ¶ 178).           As the parties have not argued as to the

consumer    protection    laws       of   other    states,   those    claims    are

DISMISSED WITHOUT PREJUDICE subject to Plaintiffs’ amending their

pleadings.      The    Court    strongly       “urge[s]   the   [P]laintiffs     to


8 Cento requests in the alternative that the Court strike certain
material from the Amended Complaint regarding alleged Italian
criminal proceedings against it. (Def. Br. at 24-25.) “The
Court may strike from a pleading . . . any redundant,
immaterial, impertinent or scandalous matter.” FED. R. CIV. P.
12(f). Motions to strike are generally disfavored, and “serve
to clean up the pleadings, streamline litigation, and avoid
unnecessary forays into immaterial matters.” Lokai Holdings LLC
v. Twin Tiger USA LLC, 306 F. Supp. 3d 629, 645 (S.D.N.Y. 2018).
As the Court is dismissing the Amended Complaint in its
entirety, it need not determine whether to strike these specific
allegations.
                                          14
Case 2:19-cv-00974-JS-ST Document 30 Filed 07/02/20 Page 15 of 15 PageID #: 536



consider whether, absent any claims arising under New York law,

this district is a proper one in which to re-plead their remaining

claims.”       Sarr,   2020    WL     729883     at   *12   (discussing   venue

considerations in a similar case).

                                    CONCLUSION

            Defendant’s motion to dismiss (D.E. 20) is GRANTED in

its entirety.       If Plaintiff chooses to file a Second Amended

Complaint, it must do so within thirty (30) days of the date of

this Memorandum and Order.           If Plaintiff does not file a Second

Amended Complaint within thirty days, the Clerk of the Court is

directed to enter judgment accordingly and mark this case CLOSED.



                                             SO ORDERED.


                                             /s/ JOANNA SEYBERT
                                             Joanna Seybert, U.S.D.J.
Dated:      July _ 2 , 2020
            Central Islip, New York




                                        15
